                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

vs.                                                        Civ. No. 88-385 KG/CG
                                                           Consolidated with
                                                           Civ. No. 88-786 KG/CG
DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

       Defendant.

                     ORDER APPROVING CORRECTIVE ACTION PLANS

       This matter comes before the Court upon the parties’ Joint Motion to Approve Two

Corrective Action Plans, filed July 10, 2019. (Doc. 878). Having reviewed the Joint Motion to

Approve Two Corrective Action Plans and the attached Corrective Action Plans, and having

consulted with the Special Master and Compliance Officer on the appropriateness of the

Corrective Action Plans, the Court finds that the Corrective Action Plans have merit and should

be approved.

       THEREFORE, IT IS ORDERED that the Joint Motion to Approve Two Corrective

Action Plans (Doc. 878) is granted.




                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
